                  Case 2:19-cv-00624-RJC Document 104 Filed 03/01/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

        BESSEMER SYSTEM FEDERAL CREDIT )
        UNION,                              )
                                            )
                  Plaintiff,                )
                                            )                      Case No. 2:19-cv-00624-RJC
             vs.                            )
                                            )
        FISERV SOLUTIONS, LLC, f/k/a FISERV )
        SOLUTIONS, INC., and FISERV, INC.,  )
                                            )
                  Defendants.               )

             JOINT MOTION FOR EXTENSION OF TEMPORARY STAY OF LITIGATION
                             AND EXTENSION OF DEADLINES

                       Plaintiff Bessemer System Federal Credit Union (“Plaintiff”) and Defendants

        Fiserv Solutions, LLC, f/k/a Fiserv Solutions, Inc., and Fiserv, Inc. (together, “Defendants”)

        hereby jointly move for an Order extending the stay of this litigation and certain deadlines by

        fourteen days, while the parties continue mediation and settlement negotiations. In support of

        this Motion, the parties state as follows:

                 1.    On October 27, 2020, the parties participated in mediation conducted by neutral

        Mark D. Shepard. The case was not resolved. (ECF No. 91.)

                 2.    On November 9, 2020, Defendants served their First Set of Discovery Requests

        upon Plaintiff. By agreement of the parties, Plaintiff’s deadline to respond to those requests was

        December 23, 2020.

                 3.     On November 10, 2020, Defendants served upon Plaintiff the notice of subpoena

        to non-party CompuSource Systems, Inc. for production of documents (the “CompuSource

        Subpoena”). Defendants served CompuSource with the CompuSource Subpoena on November

        12, 2020.



                                                         1
4821-6786-5822
                  Case 2:19-cv-00624-RJC Document 104 Filed 03/01/21 Page 2 of 4




                 4.     On November 10, 2020, Bessemer filed its Motion to Dismiss Counterclaims.

        (ECF No. 92.)

                 5.     On December 8, 2020, Defendants filed their response to Bessemer’s Motion to

        Dismiss Counterclaims. (ECF No. 99.)

                 6.     On December 23, 2020, the Court entered the Order Granting Joint Motion to

        Stay Litigation and Extend Deadlines, (ECF No. 101).

                 7.     On January 27, 2021, the Court entered the Order Granting Joint Motion for

        Extension of Temporary Stay of Litigation and Extension of Deadlines (ECF No. 103), pursuant

        to which:

                        a.      All proceedings in this case are stayed until March 1, 2021.

                 Notwithstanding the foregoing, the stay does not apply to proceedings related to the

                 CompuSource Subpoena (as defined in the Motion (ECF No. 100));

                        b.      On or before March 11, 2021, the parties shall file a Joint Status Report

                 advising the Court if the case has been resolved, if the parties request that the stay be

                 further extended to accommodate continued negotiations, or if the parties’ efforts have

                 been unsuccessful and the case should resume. If the parties report that the case should

                 resume, they will meet and confer in good faith and submit a proposed Amended Case

                 Management Order with the Joint Status Report;

                        c.      Plaintiff shall serve its responses and objections to Defendants’ First Set

                 of Discovery Requests on or before March 15, 2021;

                        d.      Plaintiff shall file its reply in support of the Motion to Dismiss

                 Counterclaims on or before March 15, 2021.




                                                           2
4821-6786-5822
                  Case 2:19-cv-00624-RJC Document 104 Filed 03/01/21 Page 3 of 4




                 8.     Following the Court’s December 23, 2020 Order, the parties have engaged in

        mediation and settlement negotiations through neutral Mark D. Shepard.

                 9.     Notwithstanding mutual efforts, the parties believe that they require additional

        time to complete mediation and settlement negotiations. The parties are authorized to represent

        that Mr. Shepard believes the parties require additional time to complete mediation and

        settlement negotiations.

                 10.    Accordingly, after conferring in good faith regarding the efficient management of

        this dispute, and for reasons of judicial efficiency and other good cause, the parties hereby

        respectfully request that the Court enter an Order extending the temporary stay of litigation until

        March 15, 2021, and extending the case deadlines as follows:

                        a.     Plaintiff shall serve its responses and objections to Defendants’ First Set

                 of Discovery Requests on or before March 29, 2021;

                        b.     Plaintiff shall file its reply in support of the Motion to Dismiss

                 Counterclaims on or before March 29, 2021.

                 11.    The temporary stay of litigation shall not apply to the CompuSource Subpoena.

                 12.    The parties propose to file, on or before March 25, 2021, a Joint Status Report

        advising the Court if the case has been resolved, if the parties request that the stay be further

        extended to accommodate continued negotiations, or if the parties’ efforts have been

        unsuccessful and the case should resume. If the parties report that the case should resume, they

        will meet and confer in good faith and submit a proposed Amended Case Management Order

        with the Joint Status Report.


                        WHEREFORE, the Parties respectfully request that the Court enter the proposed

        Order submitted with this Motion.


                                                          3
4821-6786-5822
                 Case 2:19-cv-00624-RJC Document 104 Filed 03/01/21 Page 4 of 4




        Dated: March 1, 2021               Respectfully submitted,




         /s/ Charles J. Nerko                             /s/ Jesse L. Byam-Katzman
         Richard J. Parks (PA Bar No. 40477)              Efrem Grail (PA Bar No. 81570)
         PIETRAGALLO, GORDON, ALFANO,                     Brian Bevan (PA Bar No. 307488)
         BOSICK & RASPANTI, LLP                           THE GRAIL LAW FIRM
         7 West State Street, Suite 100                   Koppers Building, 30th Floor
         Sharon, PA 16146                                 436 Seventh Avenue
         (724) 981-1397                                   Pittsburgh, PA 15219
         Fax: (724) 981-1398                              (412) 227-2969
         RJP@pietragallo.com                              Fax: (856) 210-7354
                                                          egrail@graillaw.com
                                                          bbevan@graillaw.com

         Charles J. Nerko (admitted pro hac vice)         Andrew J. Wronski (admitted pro hac vice)
         Alexander Mirkin (admitted pro hac vice)         Jesse Byam-Katzman (admitted pro hac vice)
         OFFIT KURMAN, P.A.                               FOLEY & LARDNER LLP
         590 Madison Avenue, 6th Floor                    777 East Wisconsin Avenue
         New York, NY 10022                               Milwaukee, WI 53202
         (212) 545-1900                                   (414) 271-2400
         Fax: (212) 545-1656                              Fax: (414) 297-4900
         charles.nerko@offitkurman.com                    awronski@foley.com
         amirkin@offitkurman.com                          jbyam-katzman@foley.com

         Counsel for Bessemer System Federal Credit       Counsel for Fiserv Solutions, LLC and Fiserv,
         Union                                            Inc.




                                                      4
4821-6786-5822
